Title: To George Washington from Nicholas Cooke, 4 December 1775
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence Decemr 4th 1775

Three Men having deserted from One of the armed Schooners in the Harbor of Newport on Wednesday Evening last, the Captain with a Midshipman, came ashore after them, and were both taken Prisoners. They were brought here Yesterday. The Captain whose Name is Stanhope was a Lieutenant on board the Glasgow. It was reported that he was a Son of Earl Stanhope. Upon Examination he denied it, but confessed a Relation and Acquaintance with his Lordship, and declined giving any particular Account of himself. I am informed that he is nearly related to his Lordship; and that he is Nephew to the Dutchess of Chandois. I have no Doubt but that he is a Person of some Consequence. He cannot be safely kept here unless he is confined in close Gaol which I should not choose. I request your Excellency’s early Advice upon this Subject; and in the mean Time shall take every prudent Precaution to prevent his Escape.
I am greatly concerned at the Disinclination of the Soldiers to

reinlist in the Continental Army; and should be glad to know as soon as possible what Deficiency there will probably be that our Attention may be turned towards supplying our Quota for completing the Army. For the doing of which your Excellency may rely upon my utmost Exertions. I am with great Esteem, Sir Your most obedt humble Servt

Nichs Cooke

